Citation Nr: 1701705	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  11-32 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a skin disorder (contact dermatitis, eczema, lichen simplex, xerosis, and atypical psoriasis), to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1966 to March 1969, to include service in the Republic of Vietnam. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cheyenne, Wyoming (RO).

This appeal was remanded in October 2014 in order to provide the Veteran with a Board hearing that the Veteran had requested in his December 2011 VA Form 9 Substantive Appeal.  The hearing was scheduled in April 2015, but the Veteran did not attend the hearing without explanation, and has not requested a new hearing.  His hearing request is, therefore, deemed withdrawn.

The claim was remanded in September 2015 for a new examination and opinion.  It has returned to the Board for adjudication.  


FINDING OF FACT

The most probative evidence of record shows that the Veteran's skin disorder (contact dermatitis, eczema, lichen simplex, xerosis, and atypical psoriasis) was not manifested during, or as a result of, active military service, to include as due to exposure to herbicides.


CONCLUSION OF LAW

The criteria establishing entitlement to service connection for a skin disorder (contact dermatitis, eczema, lichen simplex, xerosis, and atypical psoriasis) are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2016).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA's duty to notify was satisfied by letters issued in March 2011 and April 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As stated in the Introduction, the claim was remanded in September 2015.  As instructed by the Board, the AOJ attempted to obtain any additional medical evidence from the Veteran, concerning the Veteran's claim of entitlement to service connection.  The RO was also instructed to provide a VA examination concerning the Veteran's claim of entitlement to service connection for a skin disorder, to include contact dermatitis, eczema, lichen simplex, xerosis, and atypical psoriasis.  An examination and opinion were obtained in March 2016.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, reports of VA examination, and the statements from the Veteran.  

Further, the Veteran has been medically evaluated in conjunction with his claim of service connection for a skin disorder, to include contact dermatitis, eczema, lichen simplex, xerosis, and atypical psoriasis.  The Board notes that the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that the examiners had the information required to properly consider the relevant inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As is discussed below, the medical opinions are considered adequate for adjudication purposes as they were based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision, and are supported by a rationale.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  

In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Additionally, the law provides that if a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. §  3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. §  3.307 (d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); ischemic heart disease; Parkinson's disease; hairy cell leukemia; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309 (e) (2016).

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. §  3.307(a)(6)(i). 

The diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. §  3.307(a)(6)(ii).

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. §  3.307.  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam. Haas v. Peake, 525 F.3d 1168   (2008); VAOPGCPREC 27-97.

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).   Mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Factual Background

On entrance to service in February 1966, the Veteran filled out a report of medical history.  He denied a history of skin diseases or boils.  An entrance examination was also provided in February 1966 and there were no abnormalities noted.  It was noted that the Veteran complained of ringworm in April 1967, a groin rash in April 1967, and tinea pedis in February 1968.  A separation examination was conducted in February 1969, and the examiner noted that all systems, including the skin, were normal.  The Veteran also completed a report of medical history in February 1969, in which he denied any problems related to boils and skin diseases.  On separation, the Veteran signed a document certifying that there had been no change in his medical condition since his separation examination, which was conducted more than three working days prior to his separation.  

VA treatment records show that the Veteran was seen in October 1984, July 1985, February 1986, and March 1987 for skin complaints.  The diagnoses were primarily contact dermatitis of the hands, but a fungal groin rash was noted in July 1985.  Groin rash was also noted in 1995, 2007, 2008.  

The Veteran was provided a VA examination in conjunction with his claim in December 2011.  At that time, the examiner provided a diagnosis of dermatitis or eczema located on the Veteran's bilateral feet and hands.  At the time of examination, the Veteran's bilateral hands and palms were without cracking, peeling, or bleeding areas.  The examiner noted that there were dry, creamy, white colored flakes with underlying erythematous skin in the scrotal area.  The examiner also noted that the Veteran had venosus stasis changes on his left lower extremity and raised and rough erythema areas on the bilateral ankles.  

The examiner provided the opinion that the Veteran's diagnosed lichen simplex chronicus is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  By way of rationale, the examiner noted that the Veteran's service treatment records include treatment for a groin rash, ringworm, and tinea pedis with "appropriate" treatment.  The Veteran's discharge examination in February 1969 did not identify any rashes or skin complaints.  The examiner also noted that there are notes of groin rashes in treatment records dated in July 1985, July 1995, April 2007, and April 2008.  Thus, the examiner found that the Veteran's skin rash is less likely than not related to the complaints in service given the amount of time between the incidents, which the examiner indicated is "not expected with this type of disease process."  

Additionally, the examiner found that the Veteran's contact dermatitis of his hands was not noted in service or on discharge.  Further, the examiner found that the documentation of the hand dermatitis was first noted in November 1984 and at that time, it was noted that the problem had been present for approximately one and a half years.  Thus, again, the examiner found that the length of time between the date of the Veteran's discharge and the date of diagnosis did not correlate with the disease process.  

With regard to the Veteran's xerosis of the legs or anything similar in signs and symptoms of xerosis, the examiner found that the Veteran did not seek any treatment for the condition in service or upon discharge.  Further, the examiner stated that the Veteran's leg xerosis was first noted in April 2007, 38 years after discharge.  Therefore, the examiner found that it is less likely than not that the Veteran's xerosis was incurred in or caused by the claimed in-service injury, even, or illness.  Finally, the examiner provided the same opinion for atypical psoriasis.

During his March 2013 DRO hearing, the Veteran testified that he first broke out with his rash while he was in Vietnam in 1967.  He told the Decision Review Officer that he was misdiagnosed at that time with ringworm, which the Veteran maintained he did not have at that time and has never had.  The Veteran also continued to contend that the skin conditions were related to his period of service, and more specifically to his exposure to Agent Orange.

The Veteran was afforded a new examination and addendum opinion was provided in March 2016.  The examiner reviewed the claims file and the VA treatment records.  The examiner noted the diagnoses of eczema and psoriasis.  The examiner noted that the Veteran had in his history a few skin disorders, including psoriasis, eczema, and lichen planus.  All of the conditions were treated after his service.  The examiner noted that the Veteran handled Agent Orange while in Vietnam.  He also told the examiner that he had "a few skin cancers."  The examiner also noted that the Veteran had Actinic Keratoses on his face, arms, and back, which had not been treated.  The examiner noted that none of the Veteran's skin conditions are listed on the Agent Orange registry list.  He denied chloracne and any skin cancer biopsy confirmed diagnosis.  The examiner noted that the Veteran has fair eyes and hair, which are traits prone to developing skin cancer.  The examiner noted that the Veteran did not have any systemic manifestations due to any skin diseases.  The Veteran denied any oral medications, topical medications, treatments, or procedures in the past 12 months.  There were no debilitating or non-debilitating episodes.  

On physical examination, the examiner noted that the Veteran had eczema affecting less than five percent of his total and exposed body are.  He also noted that the Veteran had psoriasis affecting none of his total or exposed body area.   There were no other pertinent physical findings, complications, conditions, signs, or symptoms related to any condition listed in the diagnosis section.  

As noted, the addendum opinion was provided in March 2016.  The examiner opined that it is less likely as not that any currently-diagnosed skin disorder, to include contact dermatitis, eczema, lichen simplex, xerosis, and atypical psoriasis, is related to his period of service.  She noted that it is known that Agent Orange chemical exposure increases the risk of skin cancer, but not any of the above-listed skin diagnoses.

Analysis

As an initial matter, the Board notes that the Veteran has been diagnosed with lichen simplex chronicus, dermatitis or eczema, and psoriasis during the course of the appeal.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service and, if so, evidence of a nexus between the claimed in-service disease or injury and the present disability.  Id.   

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's diagnosed skin condition is related to his military service.

In this regard, the Board finds the December 2011 and March 2016 VA examinations and opinions to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the VA examiners' conclusions are shown to have been based upon a review of the Veteran's claims file, including service treatment records, private treatment records, and VA treatment records; two physical examinations; and acknowledgement of the Veteran's lay statements regarding the onset of his symptoms.  Moreover, the opinions are accompanied by a sufficient explanation and reference to pertinent evidence of record.  Furthermore, the conclusions are consistent with the evidence of record, including service treatment records showing that the Veteran's skin complaints resolved during service and post-service treatment records.  The December 2011 VA examiner noted that the Veteran complained of groin rashes after service as well, but he found that the rashes were not related to service given the amount of time between the incidents, which the examiner noted would not be expected with that type of disease process.  Crucially, the March 2016 examiner found that the Veteran's current diagnoses are not related to any conceded exposure to Agent Orange. 

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  In this case, the opinions provided by the VA examiner in December 2011 and March 2016, taken together, provide a solid discussion of the Veteran's contentions, the objective medical history of his skin symptoms, and thorough rationales that have sound reasoning and conclusions.  

The Board also acknowledges the Veteran's assertions that he has suffered from a skin condition in service and since service.  The Veteran is competent to report such symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, supra.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).

While the Veteran is competent to report the skin rash symptoms, in the present case, the Board finds that the Veteran's statements regarding onset and continuity of his symptoms cannot be deemed credible.

As noted, the Veteran's service treatment records show complaints related to skin rashes in service.  However, on separation, he denied any problems related to his skin and the clinical examination determined all of the systems were normal.  The Board notes that the absence of documented in-service treatment cannot be the sole basis for finding an uncorroborated statement non-credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In this regard, the Board notes that the Veteran sought treatment for skin conditions (ring worm, groin rash, tinea pedis) three times during active duty, but each time, the complaints were only made once.  This, as discussed above, suggests that the conditions were acute and transitory.  The Board further notes that the Veteran was afforded an opportunity to report any chronic conditions related to his skin upon separation from service in 1969 but he did not do so.  Further, he was medically evaluated at separation, and during the clinical evaluation there was no notation that there was any abnormality related to the Veteran's skin.  There was no notation of any problems related to his skin until 1984, many years after his period of active service.  Thus, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements, showing that the Veteran did not experience his claimed symptoms until many years after his period of service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

Additionally, the Board acknowledges the Veteran's assertions that his skin conditions related to his military service, to include his conceded exposure to Agent Orange.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the etiology of a skin condition falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether any diagnosed skin condition is related to his military service, to include exposure to herbicides, requires medical expertise that the Veteran has not demonstrated because rashes and skin conditions can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).  Indeed, given the nature of skin disorders, medical opinion evidence is necessary to determine whether the current skin disorders are continuing disease processes of symptomatology noted in service or represent disease processes in response to post-service events.  As such, the Board assigns no probative weight to the Veteran's assertions that his current skin condition is related to his period of service, to include his presumed exposure to Agent Orange.  Rather, the medical opinion evidence has indicated that the current skin disorders either were not present in service or were unrelated to similar skin disorders noted in service.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's current skin condition was present in service or is a result of service, to include his exposure to herbicides therein.  While the Veteran asserts that his current skin condition is related to service, to include his herbicide exposure, the VA examiners who examined the Veteran and reviewed his claims file considered and addressed this contention, and concluded that the Veteran's skin condition is not a result of his service, to include presumed herbicide exposure.  In sum, the weight of the competent and probative evidence does not establish that the Veteran's skin condition is related to his military service.  Accordingly, service connection is not warranted for a skin condition (contact dermatitis, eczema, lichen simplex, xerosis, and atypical psoriasis), to include as due to exposure to herbicides on any basis.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a skin disorder (contact dermatitis, eczema, lichen simplex, xerosis, and atypical psoriasis), to include as due to exposure to herbicides, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


